Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 30, 2022

                                      No. 04-22-00005-CV

                                           John DOE,
                                            Appellant

                                                v.

ROMAN CATHOLIC ARCHDIOCESE OF SAN ANTONIO, by and through The Apostolic
 Administrator and Archbishop Gustavo Garcia-Siller and Archbishop Emeritus Patrick Flores,
 Their Predecessors and Successors, as Archbishop of the Roman Catholic Archdiocese of San
          Antonio, Father Jesus Armando Dominguez, and Father Virgilio Elizondo,
                                          Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CI08589
                         Honorable Norma Gonzales, Judge Presiding


                                         ORDER
        On February 22, 2022, the trial court clerk filed three volumes of the clerk’s record
designated as follows: “Volume 1 of 3,” “Volume 2 of 3,” and “Volume 2 of 3 Filed Under
Seal.” It appears the trial court clerk incorrectly designated the sealed record and should have
designated it as “Volume 3 of 3 Filed Under Seal.” We also note the Index of each volume of
the clerk’s record is insufficiently descriptive to advise either this court or the parties of the
documents included therein. For example, the first document listed in the Index of the sealed
clerk’s record is entitled “Motion For.” The document itself is entitled “Plaintiff’s Motion for
Reconsideration Regarding the Extent of Production of RGM’S Investigation File.” All fourteen
documents listed in the Index are similarly insufficiently descriptive.
        We therefore ORDER all three volumes of the clerk’s record STRICKEN. We ORDER
the trial court clerk of the 131st District Court of Texas, Bexar County, Texas, to prepare and
file, no later than July 11, 2022, (1) Volume 1 of 3 and Volume 2 of 3 each with an Index
sufficiently identifying the documents contained in those volumes and (2) a properly designated
“Volume 3 of 3 Filed Under Seal” with an Index sufficiently identifying the documents
contained therein.
      On May 27, 2022, appellee Gustavo García-Siller, Archbishop of the Archdiocese of San
Antonio and Acting on Behalf of the Archdiocese of San Antonio, filed a “Motion for Access to
Sealed Portions of Clerk’s and Reporter’s Records,” requesting access to sealed volume 3 of the
clerk’s record filed on February 22, 2022, and sealed volume 2 of the reporter’s record filed on
February 23, 2022. On June 2, 2022, appellee Anita Valencia filed a “Motion for Access to
Sealed Record,” requesting access to sealed volume 3 of the clerk’s record and sealed volume 2
of the reporter’s record filed on February 23, 2022. The motions are GRANTED.1
       The Clerk of this court is instructed to provide a copy of sealed volume 3 of the clerk’s
record to appellees’ attorneys on CD-ROM within five days of the trial court clerk filing the
properly-designated “Volume 3 of 3 Filed Under Seal.”
      The Clerk of this court is further instructed to immediately provide a copy of sealed
volume 2 of the reporter’s record filed on February 23, 2022, to appellees’ attorneys on CD-
ROM.
       All parties and their attorneys are ORDERED not to share the contents of the sealed
records with any person except to the extent necessary to prepare their respective briefs.
    In the event the parties reference the sealed records in their respective briefs, they are
ORDERED to comply with the following procedure:
                1. The party filing the brief must file the brief in paper form only, with a
         cover letter informing the Clerk of this court that the brief references the sealed
         records. See TEX. R. APP. P. 9.2(c)(3) (exception to electronic filing for
         documents under seal).
                2. Concurrently, the party must file a notice stating whether the brief
         discloses protected information and where in the brief such information is
         disclosed.
                 3. Within seven days after the brief is filed, the opposing party may file a
         notice stating whether the brief discloses protected information and where in the
         brief such information is disclosed.
                 4. After receiving the notice or notices, this court will determine whether
         the brief or a portion of the brief will remain filed under seal. This court may
         order a party to file a redacted brief or order other measures less restrictive than
         the sealing of the entire brief.
       Appellees’ briefs are currently due on July 6, 2022. On June 28, 2022, appellees filed a
motion requesting an extension until August 5, 2022. The request for an extension is
GRANTED, and appellees are ORDERED to file their briefs no later than thirty days after this
court has provided a copy of sealed volume 3 of the clerk’s record to appellees’ attorneys on CD-
ROM.



1
  Neither motion contains a certificate of conference as required by the Texas Rules of Appellate Procedure. See
TEX. R. APP. P. 10.1(a)(5) (“Unless these rules prescribe another form, a party must apply by motion for an order or
other relief. The motion must . . . in civil cases, except for motions for rehearing and en banc reconsideration,
contain or be accompanied by a certificate stating that the filing party conferred, or made a reasonable attempt to
confer, with all other parties about the merits of the motion and whether those parties oppose the motion.”); see also
TEX. R. APP. P. 10.3(a)(2) (“A court should not hear or determine a motion until 10 days after the motion was filed,
unless . . . the motion states that the parties have conferred and that no party opposes the motion[.]”). Further
motions filed by the parties that do not comply with the Rules of Appellate Procedure will be disfavored.
                                              _________________________________
                                              Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of June, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court